10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cV-02499-WHO Document 88 Filed 03/02/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

Reset Form
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
In re: JUUL Labs Products Litigation § Case NO: 3:18_CV_2499_WH0
)
) APPLICATION FOR
) ADMISSION OF ATTORNEY
) PRo HAC vIcE
§ (CIVIL LocAL RULE 11-3)
)
)

I, Shefl`i€ R- SaV€`/tt , an active member in good standing of the bar of
Permsylvania , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Plaintiffs in the
above-entitled action. My local co-counsel in this case is ESfand Naflsi , an

 

attorney Who is a member of the bar of this Court in good standing and who maintains an office
Within the State of Califorru`a.

 

 

MY ADDRESS oF RECORD: LocAL Co-COUNSEL's ADDRESS OF REcoRD:

1818 Market Street, 36th Floor 388 Market Street, Suite 1300
Philadelphia, PA 19103 San Francisco, California 9411 1

MY TELEPHONE # OF RECORD: LocAL cO-COUNSEL'S TELEPHONE # 01= RECORD:
(215) 875-3071 (202) 470-3520

MY EMAIL ADDRESS oF REcoRD: LocAL co-CoUNSEL's EMAIL ADDRESS oF REcoRD:
ssavett@brn.net enaf'lsi@classlawdc.com

 

l am an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 17646

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

l agree to familiarize myself With, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Reso `on Local Rules.

I declare under penalty of perjury that the foregoing is true and correct
Dated: °1/14/19 Sherrie R. Savett

APPL'ICANT

 

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE
rr ls HEREBY oRDERED THAT the application of Sherrie R. Savett is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application Will constitute notice to the party.

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE ]UDGE

PRO HAC VICE APPLlCATION & ORDER 01 /o/)t'/ 2()'12

 

Case 3:18-cV-02499-WHO Document 88 Filed 03/02/19 Page 2 of 2

 

 

 

1_\'=

Supreme Court of Pennsylvania

CERT|F|CATE OF GOOD STAND|NG

Sherrie Raiken Savett, Esq.

DATE OF ADM|SS|ON

October 4, 1973

The above named attorneyiwas duly admitted to the bar of the Commonwea|th of
Pennsy|vania, and is now a qualified member in good standing.

Witness my hand and official seal
Dated: February 14, 2019

W>"~/_

 

 

Patricia A. Johnson
Chief C|erk

 

 

 

